Luke, J.
The headnote to this case is the ruling made by the Supreme Court in answer to the following question certified by this court to that court: “Where a person is legally arrested by an officer in one county and carried by the officer into another county, can the arrested person be lawfully convicted in the latter county for carrying a concealed pistol in that county, when he had the pistol concealed on his person in the county where he was arrested, but the pistol was not discovered by the officer until the person had been taken into the other county P ”
Under the above ruling of the Supreme Court, the trial court . erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.